By the Court:
If the controversy here were to be determined by the application of the general principles of law, there would certainly be found to be an irreconcilable conflict between the adjudicated cases upon the point. But, as we construe the statute (Pr. Act, Sec. 237; Code Civ. Proc. 708), the case is covered by the provision that the original judgment may be revived “when the property sold was not subject to execution and sale.'’ The statute, being remedial in its character, is to receive a liberal construction, and we think that where, as here, the property sold was not the property of the defendant in execution, but wholly that of a stranger, it amounted to a sale of property not subject to execution and sale, within the intent of the act.
Judgment reversed and cause remanded. Remittitur forthwith.